Citation Nr: 0122934	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for hypoglycemia.

9.  Entitlement to service connection for a bilateral hand 
disability.



10.  Entitlement to service connection for a bilateral ankle 
disability.

11.  Entitlement to service connection for a gastrointestinal 
disability.

12.  Entitlement to service connection for an acquired 
cognitive disorder.  

13.  Entitlement to service connection for lupus 
erythematosus.

14.  Entitlement to service connection for rheumatoid 
arthritis.

15.  Entitlement to service connection for residuals of 
Epstein-Barr virus infection.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1981 to 
September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2000 the Board denied the issues described above as 
not well grounded.  In November 2000 an Unopposed Motion for 
Remand was submitted, asking that the Board's decision be 
vacated and remanded due to recent changes in the law.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

In December 2000 the Court granted the Unopposed Motion and 
vacated and remanded the Board's decision.  

The issues of service connection for hypothyroidism, 
hemorrhoids, a bilateral shoulder disability, a bilateral 
knee disability, asthma, a low back disability, a bilateral 
ankle disability, a gastrointestinal disability, and an 
acquired cognitive disorder are addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues being decided appeal has been 
obtained, and the duty to assist under the VCAA has otherwise 
been satisfied.  

2.  The veteran has been diagnosed with probable myopia, a 
refractive error of the eye.

3.  The probative evidence does not establish that the 
veteran's myopia was subject to a superimposed disease or 
injury that occurred during his military service.  

4.  The veteran has not presented competent evidence that he 
currently is suffering from hypoglycemia, a bilateral hand 
disability, lupus erythematosus, rheumatoid arthritis, and 
residuals of an Epstein-Barr virus infection.  


CONCLUSIONS OF LAW

1.  Myopia is not a disability for which service connection 
may be granted.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000), 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§ 3.303(c) (2000); VAOPGCPREC 82-90.

2.  A bilateral eye disability, hypoglycemia, a bilateral 
hand disability, lupus erythematosus, rheumatoid arthritis, 
and residuals of an Epstein-Barr virus infection were not 
incurred or aggravated by active service.  38 U.S.C.A. 
§ 1131, VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On enlistment medical examination in June 1981, the veteran 
reported a history of having fractured both his left femur 
and left forearm nine years earlier.  Also reported was a 
history of hearing loss since 1971 after his having sustained 
head trauma in a motor vehicle accident at that time.  He 
also reported that he wore glasses.  He indicated that he had 
sustained head trauma in a motor vehicle accident in 1971, 
requiring hospitalization.  

On examination, defective depth perception, defective vision, 
and posttraumatic hearing loss in the left ear were 
diagnosed.  

On medical examination in September 1981, it was indicated 
that at age nine the veteran had been a pedestrian when he 
was hit by a truck, and had been hospitalized three months.  
His only noted sequelae at this time were left ear hearing 
loss and occasional "buzzing" in the left ear.  

In May 1982, and on occasions thereafter in service, the 
veteran completed an occupational health questionnaire for 
work as an entomologist pertaining to exposure to 
insecticides.  He denied all general, neurological, skin, 
respiratory, and other symptoms.

Service records show that the veteran's occupational 
specialty was an entomology specialist.  His DD Form 214 
indicates that he received training in this field in April 
1982.  His responsibilities in this position included 
controlling and preventing plant and animal pests, insects, 
rodents, arthropods, and fungi.  He also inspected and 
operated spraying equipment.  

Performance evaluations noted that the veteran performed 
excellent work and was outstanding in the "herbicide 
program."  

Service medical records show that in May 1983, the veteran 
reported having a skin rash and having an impetiginous lesion 
over the left lower lip; the impression was impetigo.  In 
July 1983, he reported having arthritis of the hands and 
shoulders.  It was noted that he had been involved in an 
automobile accident in the past.  

In a July 1983 Dental Patient Medical History the veteran 
denied, in pertinent part, a history of asthma.  It was noted 
that he was taking Motrin for arthritis.  

Objective evaluation revealed no abnormalities.  The 
assessment of possible traumatic arthritis was deferred.  A 
rheumatoid arthritis (RA) sedimentation rate and an x-ray of 
the hands was planned.  Motrin was prescribed.  


Follow-up evaluation later that month indicated that the 
veteran's shoulder pain was gone.  In September 1983 he was 
treated for facial acne.  While being seen in November 1983, 
after having had too much to drink, it was noted that he had 
been involved in an auto accident in 1971, and had been 
comatose for at least one day.  

In December 1983 the veteran reported taking Motrin for 
"arthritis."  The examiner noted that there was no entry in 
the chart indicating a diagnosis of arthritis, but noted, by 
history, the veteran's involvement in an automobile accident 
from four years earlier.  The veteran indicated that he had 
pain in his shoulders and hands.  The RA results were noted 
but were illegible.  The sedimentation rate was 14.  The 
examiner doubted that the veteran had arthritis.

A December 1983 laboratory study noted that the veteran's 
rheumatoid factor was negative.  

In December 1983 the veteran underwent an examination of the 
eyes, but diseases or injuries involving the eyes were not 
found.

On a January 1984 occupational health examination 
questionnaire, the veteran reported, in pertinent part, a 
history of asthma, hay fever or allergies; a history of 
serious illness or injury; of hospitalization for any injury, 
illness, or operation; having been informed of an abnormal 
breathing test; a history of joint pain; joint stiffness; 
back pain; more than three colds; coughing up phlegm or 
mucous; tightness, pressure, or pain in the chest; pain in 
his arms, legs, feet or hands; a discharge from his nose; and 
nosebleeds.  

The veteran denied, in pertinent part, dizziness or 
lightheadedness; fainting or blackouts; convulsions, fits or 
seizures; weakness or paralysis in any part of his body; 
shaking in any part of his body; numbness or tingling; 
decreased coordination; loss of consciousness; slurred or 
lost speech; difficulty concentrating; trouble making 
decisions; and periods of mental confusion or disorientation.  

The veteran also denied, in pertinent part, any eye problems; 
a change in his stools or bowel habits; diarrhea or loose 
stools; rectal and anal bleeding; urinating more frequently 
than usual; difficulty in controlling his urine; a weight 
change of more than 10 pounds; being more thirsty than usual; 
having more fatigue than usual; having a fever or chills; 
night sweats; and more trouble sleeping than usual.  

In February 1984 the veteran underwent psychological testing, 
which reportedly showed no signs of decreased intelligence 
quotient.  In March 1984, he received emergency room 
treatment due to mid-epigastric pain and vomiting.  The 
clinical impression was acute gastroenteritis.  In August 
1984, he complained of tearing and discharge from the eyes 
and right eye swelling, but did not remember getting anything 
in his eyes in conjunction with his duties as an 
entomologist.  The impression was contact allergic 
conjunctivitis.  

In August 1984 the veteran was also treated for dermatitis of 
the hands, probably secondary to "exposure/gloves."  
Follow-up in October 1984 revealed that he was "doing better" 
with this condition; he was diagnosed with mild dermatitis 
and mild acne.

In an August 1984 Dental Patient Medical History, the veteran 
denied, in pertinent part, a history of asthma.  He also 
indicated that he was not currently taking any medications.  

A June 1985 eye consultation evaluation revealed that ocular 
health was within normal limits.

In June 1996 the veteran submitted his claims for service 
connection.  Submitted with his formal application were 
letters from him that discussed his various alleged 
disabilities.  

The veteran contended that some of his problems developed as 
a result of inservice exposure to various chemicals and 
herbicides, including Agent Orange, as a result of his 
entomology work.  He reported working with many different 
chemicals for pest and weed control.  

The veteran also discussed where he had received medical 
treatment.  He reported being treated by Dr. H (later noted 
as Dr. JH) for lupus; arthralgias; knee and shoulder 
disorders; myalgia, myositis; and rheumatoid arthritis.  He 
reported being treated for asthma in 1974 at St. Mary's 
Hospital, and hemorrhoids in 1994 at St. John's Hospital.  

In July 1996 the RO sent a notice to the veteran advising him 
to furnish the name and address of any recent medical 
treatment he had received.  The RO advised him to include the 
dates and nature of such treatment.  It also advised him to 
complete and return the enclosed VA Form 21-4142 to permit 
the release of such information, or to obtain the medical 
evidence himself and submit it to the RO.  

In August 1996 the RO received a statement from the veteran 
in which he reported post-service medical treatment at the 
Astoria Family Clinic, Columbia Memorial Hospital, 
"Shriners" Hospital for Crippled Children, Providence St. 
Vincent Medical Center, and the "O Donovan Clinic."  He 
also reported being treated by Dr. JB, Dr. SG, and Dr. JH 
(whom he had previously reported had treated him for lupus).  
At this time the veteran had submitted a VA Form 21-4142 only 
authorizing the release of records from Dr. JB.  

On VA orthopedic examination in August 1996, the veteran 
reported having been exposed to herbicides.  The examiner 
indicated that he was a poor historian, and had a difficult 
time determining how he became contaminated.  He appeared to 
indicate that the contamination was to have been from walking 
around contaminated soil.  He indicated that he experienced 
joint problems including pain, stiffness, swelling, locking, 
impaired motion, crepitus, and functional impairment, 
particularly involving the hands, knees, shoulders, ankles 
and back.  

On examination, chronic lumbosacral strain, bursitis of both 
shoulders, and patellofemoral pain syndrome involving both 
knees were diagnosed, but there was no evidence of impairment 
or abnormality involving the hands or ankles.  Laboratory 
data were reviewed and found to be negative for RA, and a 
negative antinuclear antibody (ANA).  

The examiner believed that the veteran did not have RA.  It 
was stated that he may have had systemic lupus, but that this 
diagnosis was essentially deferred to the internal medical 
examiner.  

The veteran was provided a VA "Agent Orange" medical 
examination in August 1996, at which time he indicated 
experiencing various symptoms and impairments including 
urinary frequency and urgency, gastrointestinal problems, 
lupus, hypothyroidism, asthma, fatigue, lead poisoning and 
sensitivity to various chemicals since service, sleep 
dysfunction and forgetfulness.  He also reported a history of 
intestinal surgery and a history of bloody stools, but denied 
any current symptoms.  He also denied any itching, burning, 
or bright red blood from the rectum.  

The veteran also reported that he had been involved in a 
motor vehicle accident in 1972 resulting in multiple injuries 
and memory impairment.  Objectively, the lungs were clear to 
auscultation.  There was brawny discoloration of the ankles 
and the tops of the feet.  The skin was otherwise normal.  He 
had marked memory and cognitive deficits.  

The examiner diagnosed the veteran as having had head trauma, 
status post a motor vehicle accident, resulting in cognitive 
deficits.  

Laboratory studies were performed, including x-rays, a 
complete blood count, rheumatoid factor, a thyroid function 
test, and erythrocyte sedimentation rate.  

An x-ray study of the lungs was negative, and an x-ray study 
of the shoulders and knees showed some focal sclerosis.  A 
radiological study of the lumbar spine showed spina bifida 
occulta at S1, but radiological studies of the hands and 
ankles were normal.  In a November 1996 addendum to the 
examination report, the examiner indicated that clinical 
studies were consistent with hypothyroidism but did not 
support the veteran's other complaints.  

On VA ophthalmologic examination in August 1996, the veteran 
was unable to provide a coherent history because he claimed 
to have died and forgotten pertinent facts.  An objective 
evaluation revealed probable myopia.  

In October 1996 the veteran was provided a VA neuropsychology 
consultation.  He had complaints of memory impairment, 
allegedly related to a motor vehicle accident in 1972.  He 
indicated that as a result of the accident he had been 
rendered unconscious, but he was unsure about the details of 
any head injuries.  He stated that he had been run over by a 
truck, and that he had died for a period of time.  

The veteran opined that his current thinking problems were 
not necessarily related to the accident, as they had recently 
worsened over the last six months.  He opined that his 
current cognitive deficit was due to past chemical exposure, 
which he worked with while he was in the military.  He stated 
that he was "superior" mentally and physically while he was 
in the military, but that his mental processes were now slow.  
Due to inconsistencies in his reporting, it was opined that 
the veteran's history was not entirely reliable, but that 
there was no outward evidence of malingering.  

On examination, the veteran was found to be cognitively 
impaired, the etiology of which was not totally clear.  
Although he apparently had had a significant head injury at 
age nine, he reportedly did well in school thereafter, 
suggesting that he did not have any permanent or significant 
residuals from that injury.  The examiner opined that if 
indeed he had a history of lead poisoning and chemical 
sensitivity, it was possible that his current cognitive 
deficits were associated with these conditions.  

In November 1996 the RO received medical records from Dr. JG.  
These records are dated from July 1995 to January 1996.  They 
document a history of numerous symptoms reported by the 
veteran, including dizziness, shortness of breath, arm or leg 
weakness, tinnitus, gastrointestinal difficulty, trouble 
swallowing, hoarseness, sleep problems, joint stiffness and 
pain, painful bowel movements, bloody stools, and asthma 
(dating back to 1974).  



Records indicate that the veteran was receiving thyroid 
medication.  He complained of asthma, but in July 1995, an 
evaluation revealed that asthma was reduced or non-existent.  
The records document his complaints and medical treatment 
thereof (primarily of his joint pain); however, there is no 
documented diagnosis in these records.  

In December 1996 the RO received communications from the 
veteran and the Shriner's Hospital for Crippled Children.  
The medical facility indicated that there was no record of 
treatment of the veteran.  

In January 1997 the RO received a variety of documents, 
including private medical records and medical records 
pertaining to the veteran's application for disability 
benefits from the Social Security Administration (SSA).  
These records include, in pertinent part, records from 
Columbia Memorial Hospital dated from October 1988 to July 
1991, private medical records from Dr. JSH (whom the veteran 
contends he was treated by for lupus) dated from March 1994, 
records from Dr. SG (including records from Dr. DMK and St. 
John's Hospital) dated from May 1994 to November 1994) an 
October 1996 Disability Determination Psycho-Diagnostic 
evaluation, and a January 1997 Disability Determination 
Neuro-Psychological Screening and Personality Assessment.  
They also include his SSA application and a Mental Residual 
Functional Capacity report requested by Seaside D.S.O., and 
completed by Dr. DB.  

Records from Columbia Memorial Hospital show that the veteran 
was admitted there in October 1988 after falling twenty feet 
from a scaffolding while at work, landing on his right side, 
especially his right shoulder.  X-rays of the right shoulder 
revealed a nondisplaced scapular fracture.  Also revealed was 
a hematoma of the right thigh.  Head and neck injuries were 
denied, and none were noted on examination.  Records show 
that he received follow-up treatment through December 1988.  

Subsequent records from Columbia Memorial Hospital include a 
negative x-ray of the left thumb in April 1989, and medical 
records from July 1991.  Records from July 1991 show that the 
veteran was admitted for complaints of vomiting, some 
midepigastric pain, and claimed temporary paralysis for four 
hours.  A history of recent chicken pox and asthma was noted.  

On examination the veteran had a fever of 100.1.  
Neurologically, he presented with a very bizarre affect, was 
slow to answer questions, and appeared suspicious when 
questioned about ordinary things such as medications.  The 
wife was interviewed separately.  She related that the 
veteran had sustained a closed head injury when he was 
younger and confirmed that his behavior was at times bizarre, 
including obsessive grooming and tremendous concerns about 
his weight.  The assessment was viral gastroenteritis and a 
possible thought disorder.  

The March 1994 records from Dr. JSH document that he had 
diagnosed the veteran with multiple arthralgias, myalgia, 
severe fatigue, effusion of both hips, and sleep stage 
dysfunction.  Multiple other impairments were listed for 
diagnosis, including lupus; however, none of these 
disabilities were checked off as being present in the 
veteran.  

In May 1994 the veteran was seen by Dr. JG at St. John's 
Hospital.  He reported being treated by a rheumatologist in 
Phoenix for arthralgias with Prednisone.  He also reported 
that he had been on Naprosyn and Amitriptyline.  He 
complained of dizziness and chronic pain, as well as a 
variety of other symptoms.  He reported exposure to numerous 
defoliants while in the military.  The assessment was a 
history of leukopenia, arthralgias, and frequent rectal 
bleeding.  A blood work-up and gastrointestinal evaluation 
were scheduled.  

On gastrointestinal evaluation, it was noted that an upper 
endoscopy and colonoscopy were performed.  Both tests were 
found to be normal with no active rectal bleeding identified.  
Small internal hemorrhoids were noted.  The veteran was also 
found to have mild antral erosions consistent with anti-
inflammatory drug use.  



The examiner concluded that the rectal bleeding might be due 
to his hemorrhoids or be resulting from anal mucosa that was 
not currently inflamed.  He further concluded that his 
gastritis was likely resulting from his anti-inflammatory 
drugs, and that any H2 blocker should heal such lesions.  

With respect to the veteran's other complaints, laboratory 
studies were performed.  In pertinent part, it was indicated 
that testing for RA was negative.  It was subsequently noted 
that laboratory studies showed significant evidence of 
hypothyroidism with no other abnormalities noted.  The 
veteran was started on Synthroid.  The examiner found that it 
was conceivable that most or all of his reported symptoms 
were related to his hypothyroidism.  

On follow-up on June 24, 1994, it was concluded that the 
veteran had a significant psychiatric disorder that was 
profoundly disabling.  It was also noted that he continued to 
have a very mild leukopenia and a very mild anemia.  

The October 1996 disability determination evaluation was 
conducted by Dr. DB.  
The veteran reported working "like a slave" when he was a 
child, and that he began doing janitorial work at the age of 
five.  He reported that he was raped at gunpoint by two women 
in his family, and that his half-brother had tried to kill 
him three times.  He stated that his mother would leave him 
alone in places for long periods of time.  

The veteran reported that he was run over by a truck when he 
was nine years old, and that all of his joints were "messed 
up" and that he was placed in a body cast.  He then noted 
that he used to be a "genius" but now tended to forget 
things.  

The veteran reported that he worked with herbicides while he 
was in the service and got lupus, acute blood poisoning, and 
was contaminated by chemicals.  He reported working at a 
lumbar mill for four and a half years after service.  While 
working at the mill, he reported falling two stories, 
breaking his shoulder and injuring his leg.  

The veteran reported multiple physical complaints including, 
in pertinent part, asthma, knee problems, shoulder problems, 
hypoglycemia, chemical arthritis, sleep stage dysfunction, 
chronic pain, being forgetful, heart pains, a "short 
circuit" in his hands, and eye disease.  He related most of 
his problems to chemical exposure.  

Upon examination, the diagnosis was a cognitive disorder, not 
otherwise specified, "possibly due to chemical exposure 
(provisional)."  The examiner concluded that the veteran 
came from a dysfunctional and abusive childhood, sustained 
head injuries when he was nine, and was exposed to 
defoliants.  The examiner found that he "clearly" had a 
thought disorder but that it was unclear as to what extent 
such a disorder may or may not be related to his exposure to 
chemicals.  

The January 1997 Disability Determination evaluation was 
conducted by the same examiner who had conducted the October 
1996 Disability Determination evaluation.  A variety of 
testing was performed.  Testing revealed, in pertinent part, 
a preoccupation with somatic problems, "some of which may be 
delusional or bizarre....Individuals with similar scores 
usually complain, often in a [dramatic] manner, about a 
variety of somatic complaints, some of which represent a 
reaction to stress and conflict."  

Based on the testing performed, the examiner diagnosed the 
veteran with a delusional disorder.  The Axis III diagnosis 
was multiple medical and physical complaints, "the validity 
of which is in question."  The examiner concluded that some 
of the veteran's physical complaints were related to his 
delusional disorder.  

In January 1997 the RO received correspondence between the 
veteran and St. Vincent Hospital and Medical Center.  St. 
Vincent advised the veteran that it was returning his request 
for medical information because it had no record of him 
having ever been treated at their facility.  

Also received in January 1997 were four medical treatises.  
One pertained to alternative forms of treatment for lupus.  
Another involved a discussion of the advances in the 
diagnosis of neuropsychiatric lupus.  The other two also 
discussed various aspects of lupus.  

One article suggests a relationship between a person's 
exposure to various toxic chemicals, in sufficient 
concentration, with subsequent onset of symptoms associated 
with the disease.  Another article generally discusses the 
manifestations and treatment of lupus.  A third article, 
apparently by a non-physician, contains a discussion of a 
personal experience with lupus.  

In May 1998 an informal hearing conference was held.  It was 
noted that the veteran had been advised of his option of 
having a formal hearing but that he had elected to proceed 
with the informal conference.  

The veteran contended that the majority of his impairments, 
including hypothyroidism, hemorrhoids, probable myopia 
claimed as vision problems, hypoglycemia, numerous cognitive 
deficits, lupus erythematosus, rheumatoid arthritis, 
residuals of Epstein-Barr virus infection, and asthma, 
resulted from his exposure to chemicals during service.  He 
reported working in entomology and that he would walk in 
chemical puddles up to nine inches deep.  

The veteran indicated that he occasionally had worked around 
chemicals without protective clothing, and that the claimed 
musculoskeletal disabilities had their onset as a result of 
heavy lifting during service.

In June 1998 the RO received medical records from the Astoria 
Family Clinic (PeaceHealth Medical Group) dated from April 
1997 to July 1997.  The veteran reported a number of physical 
problems he believed were the result of his exposure to 
chemicals while in the military.  It was noted that he was 
very unclear as to the circumstances of such exposure.  He 
was rather circumstantial on examination.  The assessment was 
a possible schizo-affective disorder or other psychiatric 
difficulty.  

In June 1998 the RO received more medical records from 
Columbia Memorial Hospital.  Most of these records duplicate 
those records already submitted, with one relevant exception.  
In July 1987 the veteran was seen for an infection of the 
right fifth finger of his right hand.  He thought the 
infection may have resulted from working with salmon.  


On examination the right fifth digit was swollen.  The 
diagnostic impression was cellulitis of the fifth digit.  
Keflex was prescribed.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  




The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arthritis and systemic lupus erythematous if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  McCartt v. West, 12 Vet. App. 164 (1999).  


The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  Competent medical evidence is required where the 
issue involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board also notes that, in pertinent part, refractive 
error is not considered a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2000).  The VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect, although service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  


Analysis

Preliminary Matter: Duty to Assist

As noted above, there has been a significant change in the 
law pertaining to the duty to assist during the pendency of 
this appeal.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  That is, they have been provided with notice of the 
regulations and requirements pertaining to service connection 
claims.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  

Service medical records were obtained and associated with the 
claims folder.  The veteran's application for SSA benefits, 
as well as medical records pertaining to his SSA claim have 
been associated with the claims folder.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  

The veteran has identified a large number of medical records.  
The Board is of the opinion that the RO has made reasonable 
efforts to obtain such records.  

Briefly, the veteran has reported VA medical treatment at the 
Portland VA Medical Center (VAMC).  These records are on 
file.  He has reported treatment by Dr. GG, and the record 
contains a statement from Dr. GG.  This statement indicates 
that Dr. GG is a VA physician.  As noted above, the RO has 
already obtained VA treatment records.  

The veteran has reported treatment by the following private 
physicians and/or facilities: St. John's Hospital, St. Mary's 
Hospital, Providence St. Vincent Medical Center, Astoria 
Family Clinic, Columbia Memorial Hospital, the Shriner's 
Hospital, the O'Donnovan Clinic, Dr. JH, Dr. JB, Dr. SG, and 
Dr. DB.  

Records from St. John's Hospital (which include records from 
Dr. SG), Astoria Family Clinic, Columbia Memorial Hospital, 
Seaside D.S.O., Dr. JH, Dr. JB, and Dr. DB are on file.  

The veteran specifically requested records from Providence 
St. Vincent Hospital, and the Shriner's Hospital where he 
alleges to have received treatment.  Both facilities 
responded to the veteran that they did not have records 
pertaining to him.  Therefore, there is no duty to obtain 
these records as the evidence sufficiently establishes that 
they cannot be obtained, and the veteran was notified of this 
fact.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A(a)(2), 
(b)).  

No attempt by either the veteran or the RO has been made to 
obtain records from St. Mary's Hospital and the O'Donnovan 
Clinic.  The Board is of the opinion that the duty to assist 
does not attach to obtaining these records because the 
veteran has not authorized their release, and because they 
either have not been adequately identified and/or are not 
relevant to the issues being decided here.  

In this regard, following his application for benefits, the 
RO sent a notice to the veteran requesting that he submit any 
evidence in support of his claims.  They provided him with a 
VA Form 21-4142 and advised him to either authorize the 
release of such evidence so the RO could obtain it, or to 
obtain it on his own.  

The record clearly shows that the veteran was able to comply 
with this request, submitting a VA Form 21-4142, and sending 
out his own requests for private medical records.  As a 
result, attempts have been made to obtain the vast majority 
of medical records identified, and the majority of those have 
been obtained.  

The veteran never authorized, nor requested on his own, 
records from St. Mary's Hospital and the O'Donnovan Clinic.  
Therefore, the Board is of the opinion, in light of the 
above, that there is no duty to assist to obtain these 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)).  

In this regard, the Board notes the duty to assist also does 
not attach to such records in general because he has not 
adequately identified St. Mary's Hospital (he has not clearly 
specified its location), and because such records are not 
relevant to the issues being decided here, as they pertain to 
treatment of asthma.  Records from O'Donnovan Clinic are of 
questionable relevance and have not been adequately 
identified because the veteran has not specified what he was 
treated for there, and has not indicated when he was seen 
there.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  In 
addition, the record indicates that at least some of the 
issues were previously denied as not well grounded.  As noted 
above, the well-grounded requirement has been eliminated by 
the VCAA.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation in the first instance.  Even though some 
of the issues were previously denied as not well grounded, VA 
nonetheless has already met all obligations to the veteran 
under the new legislation.  Moreover, the RO has provided the 
veteran with notice of the general requirements of service 
connection.  

In addition, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In this regard, the Board notes 
that the three basic requirements for establishing a well-
grounded claim in the past are the same requirements for 
establishing service connection on the merits.  See Hickson, 
supra.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection of a 
bilateral eye disability, hypoglycemia, a bilateral hand 
disability, systemic lupus erythematous, rheumatoid 
arthritis, and residuals of an Epstein-Barr infection, as the 
records shows no competent evidence of a current disability 
with respect to all of these disabilities.  

VA examination of the eyes in August 1996 revealed only 
probable myopia.  

Myopia is a refractive error for which compensation may not 
be authorized.  38 C.F.R. § 3.303(c) (2000).  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are developmental defects and not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c).  

Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90.  Such is not 
the case here.  There is no medical evidence of such a 
disease or injury to the veteran's eyes during service.  
Thus, as there is no post-service evidence documenting the 
presence of any other eye disability, the veteran has failed 
to submit competent evidence that he is suffering from a 
bilateral eye disability for VA purposes.  

With respect to hypoglycemia, the Board notes that there is 
no in-service diagnosis of this condition and the veteran has 
not submitted any competent evidence of a current 
hypoglycemia disability.  There is no post-service medical 
evidence showing a diagnosis of hypoglycemia.  

The competent evidence establishes that the veteran does not 
have a current disability involving the hands.  In-service 
records show treatment of dermatitis of the hands; however, 
there is no post-service diagnosis of dermatitis of the 
hands.  The only post-service diagnosis involving the hand 
was treatment in July 1987 for cellulitis of the right fifth 
finger.  

There is no subsequent evidence documenting this problem.  In 
fact, the evidence suggests that it resolved.  On VA Agent 
Orange examination in August 1996, the skin (excluding the 
ankles) was described as normal, and on VA joints examination 
in August 1996 it was concluded that there were no 
abnormalities in terms of his hands and fingers.  This 
constitutes persuasive evidence that the veteran does not 
have a current disability of the hands.  

There is no in-service or post-service diagnosis of lupus.  
The August 1996 VA examiner concluded that the veteran 
"may" have lupus, but further noted that this diagnosis 
would be left up to an internal examiner.  

The August 1996 "Agent Orange" examiner noted the veteran's 
specific complaint of lupus.  Laboratory studies were 
conducted, and the examiner concluded that the veteran's 
complaints, excluding hypothyroidism, were not supported by 
the results of these studies.  This constitutes persuasive 
evidence that the veteran does not have a current lupus 
disability.  

The only other documentation of lupus in the medical records 
are references to the veteran's own assertions that he has 
the condition.  The veteran's own opinions and statements 
that he has lupus are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has lupus.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The medical treatises discussing lupus are therefore of no 
probative value in this case because, while treatises may 
help provide a nexus between a current disability and 
service, they cannot help establish that the veteran actually 
has a current lupus disability.  See Wallin v. West, 11 Vet. 
App. 509 (1998).  

The competent medical evidence establishes that the veteran 
does not currently have rheumatoid arthritis.  As noted 
above, laboratory studies have routinely been negative for 
rheumatoid arthritis or RA, and there is no post-service 
evidence of a diagnosis of RA.  

The veteran alleged in service that he was taking medication 
for arthritis; however, there is no actual in-service 
diagnosis of arthritis, and no diagnosis of RA.  In fact, it 
appears that testing for RA was negative.  Thus, there is 
persuasive evidence establishing that the veteran does not 
have a current RA disability.  

Again, the Board notes that the veteran's assertions that he 
has rheumatoid arthritis are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran has submitted no evidence that he was ever 
infected with the Epstein-Barr virus.  There is no competent, 
in-service or post-service evidence establishing that the 
veteran ever was diagnosed with this impairment.  

The only references to this disease are the veteran's own, 
and, for the same reasons set out above, such evidence is not 
sufficient to establish that he was or is infected with the 
Epstein-Barr virus.  Id.  Therefore, service connection for 
Epstein-Barr virus, and/or the residuals resulting therefrom, 
must be denied.  

Because the veteran has failed to establish proof of a 
current bilateral eye disability, hypoglycemia, a bilateral 
hand disability, systemic lupus erythematous, rheumatoid 
arthritis, and an Epstein-Barr infection, the Board finds 
that his claims of entitlement to service connection for 
these impairments and any residuals therefrom must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  


ORDER

Entitlement to service connection for a bilateral eye 
disability, hypoglycemia, a bilateral hand disability, 
systemic lupus erythematous, rheumatoid arthritis, and 
residuals of an Epstein-Barr infection are denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that the remaining issues on 
appeal (those that were not decided above) must be remanded 
for further development pursuant to the VCAA.  


Hypothyroidism, Hemorrhoids, Gastrointestinal, and Asthma

The record shows current diagnoses of hypothyroidism, 
hemorrhoids, a possible gastrointestinal disability, and 
asthma (the gastrointestinal and asthma diagnoses are rather 
tenuous).  There is no diagnosis of these conditions in 
service.  However, the Board is also of the opinion that the 
medical evidence currently on file is not sufficient to allow 
for a determination to be made on these issues.  

The Board is therefore of the opinion that an examination and 
opinion should be obtained that discusses the nature and 
etiology of the hypothyroidism, the hemorrhoids, a 
gastrointestinal disorder, and asthma, including their 
relationship, if any, to the veteran's claimed exposure to 
herbicides through his work in entomology.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  

The veteran has reported that he was first treated for asthma 
in 1974.  This raises the possibility, that asthma, if it is 
actually found, preexisted his military service.  Therefore, 
these records are pertinent and should be obtained on remand.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).  


Bilateral Shoulder, Knee, Ankle, and Low Back Disabilities

For the same reasons set out above, the Board is of the 
opinion that a VA orthopedic examination should be scheduled 
that addresses the current nature and etiology of these 
disabilities.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

The Board notes that the primary ankle disability diagnosed 
was some discoloration of the skin.  If the orthopedic 
examiner is unable to evaluate this disorder, the veteran 
should be referred to an appropriate specialist for 
evaluation of this condition.  


Acquired Cognitive Disorder

The current nature of the veteran's cognitive disorder is not 
clear.  In fact, many medical records suggest that the 
alleged cognitive disorder is in fact a psychiatric disorder.  
The Board is therefore of the opinion that a neuropsychiatric 
examination should be scheduled that specifically assesses 
the nature and etiology of any cognitive and/or psychiatric 
impairments found on examination.  Id.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, these issues are remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

In particular, the RO attempt to obtain 
records from St. Mary's Hospital 
pertaining to the reported 1974 treatment 
of asthma.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA 
examination(s) conducted by an 
appropriate specialist(s) to ascertain 
the nature and etiology of any 
hypothyroidism, hemorrhoids, 
gastrointestinal disorder, and asthma 
disabilities which may be present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Any further indicated special studies 
should be conducted.  

The examiner(s) should review the 
veteran's complete military and medical 
history.  This should include a specific 
review of any in-service documentation of 
the impairments in question, as well as 
review of the veteran's in-service work 
with herbicides.  




After examining the veteran and after 
completing the review of the record as 
specified above, the examiner(s) should 
answer the following questions:

(a) Does the veteran currently have 
hypothyroidism, hemorrhoids, a 
gastrointestinal disability, and/or 
asthma, and if so, what is its/their 
nature?

(b) Based upon a review of the service 
medical records, the post-service 
medical records, and the current 
examination findings, is it at least 
as likely as not that the current 
hypothyroidism, hemorrhoids, a 
gastrointestinal disability, and/or 
asthma disability(ies) were incurred 
as a result of exposure to herbicides 
in-service, or were they otherwise 
incurred during service?

(c) If it is determined that asthma 
preexisted service, is it at least as 
likely as not that it was aggravated 
during service (i.e., underwent an 
increase in severity beyond normal 
progression in service); reflects a 
natural progression of the disorder in 
service, or reflects temporary or 
intermittent flare-ups that did not 
result in a worsening of the 
underlying disorder.  See 38 C.F.R. 
§ 3.306; Sanders v. Derwinski, 1 Vet. 
App. 88 (1990).  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  


4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeo or other 
available appropriate specialist to 
ascertain the nature and etiology of any 
current bilateral shoulder, ankle, knee, 
and low back disabilities whch may be 
present.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
including his reports of inservice 
herbicide exposure, and his post-service 
history of orthopedic injuries, and upon 
doing so answer the following questions:

(a) Does the veteran have a current 
disability of the shoulders, knees, 
ankles, and/or low back, and if so, 
what is/are its/their nature(s)?  The 
examiner should discuss whether any of 
the impairments are congenital 
defects.  

(b) Is it at least as likely as not that 
any current disabilities of the 
shoulders, knees, ankles, and/or low 
back disability was/were incurred as a 
result of exposure to herbicides in-
service, or was/were otherwise 
incurred during service??

In answering this question, the 
examiner should discuss any post-
service orthopedic-related injuries, 
and their relationship, if any, to any 
current disabilities found.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

If the examiner is unable to make a 
determination with respect to the ankles 
(assuming a disorder is found on 
examination), it should be so noted, and 
a VA examination, conducted by an 
appropriate specialist qualified to 
evaluate the disorder of the ankles, 
should be scheduled that answers the 
questions as set out above.  

5.  The RO should schedule the veteran 
for a VA neuropsychiatric examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
current cognitive disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should review the veteran's 
complete military and medical history (in 
particular, his neuropsychiatric 
history), and upon doing so answer the 
following questions:

(a) Does the veteran have a current 
cognitive/neurological and/or 
psychiatric disability, and if so, 
what is its nature?

The examination should include all 
appropriate tests and evaluations, 
including psychological testing.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM-IV), in arriving at 
diagnoses, and identify all existing 
psychiatric diagnoses.  

(b) Is it at least as likely as not that 
the current neurological or 
psychiatric disability was incurred as 
a result of exposure to herbicides in-
service, or was otherwise incurred 
during service??

In making this determination, the 
examiner should also discuss the 
relationship, if any of the veteran's 
pre-service injuries sustained when he 
was run over by a truck, and its 
relationship, if any, to the veteran's 
neurological and/or psychiatric 
impairment.  If it is determined that 
the disorder preexisted service, is it 
at least as likely as not that it was 
aggravated during service (i.e., 
underwent an increase in severity 
beyond normal progression in service); 
reflects a natural progression of the 
disorder in service, or reflects 
temporary or intermittent flare-ups 
that did not result in a worsening of 
the underlying disorder.  See 
38 C.F.R. § 3.306; Sanders v. 
Derwinski, 1 Vet. App. 88 (1990).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
hypothyroidism, hemorrhoids, a bilateral 
shoulder disability, a bilateral knee 
disability, asthma, a low back 
disability, a bilateral ankle disability, 
a gastrointestinal disability, and an 
acquired cognitive disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



